Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A relevant prior art, Gerardo Pardo-Castellote, Omg Data Distribution Service: Real-Time Publish Subscribe Becomes A Standard, January 2005 (2005-01-01) teaches that DDS combines topic, content and a special field, which identify each data object in the global data space and that DDS creates the illusion of a shared “global data space” populated by data objects that applications in distributed nodes can access via simple read and write operations.
Schmidt, Douglas & Birman, Ken & Reiter, Mike. (2006). Prometheus: Enhancing the Quality of Service of the Joint Battlespace Infosphere. 78, teaches a system of systems architecture contains thousands of platforms, sensors, decision nodes, weapons, and warfighters connected through heterogeneous wireline and wireless networks to exploit information superiority and achieve strategic and tactical objectives.  It also teaches that DDS supports many QoS policies that can be tailored to meet the data distribution requirements of tactical information systems and the advantages over COTS middleware showcased in the PCES Capstone demo in that it has fewer layers which reduces the reduces the latency/jitter and increases the scalability of DDS.	W. Kang, K. Kapitanova and S. H. Son, "RDDS: A Real-Time Data Distribution Service for Cyber-Physical Systems," in IEEE Transactions on Industrial Informatics, vol. 8, no. 2, pp. 393-405, May 2012, doi: 10.1109/TII.2012.2183878. teaches a Real-time Data Distribution Service (RDDS) which enable timely and reliable sensor data dissemination under highly unpredictable CPS (Cyber Physical) environments. It does teach a publish-subscribe model over an information space with multiple brokers which performs negotiation with the QOS (quality of service).  
Another relevant prior art, Sanchez et al. (US 7,533,128) is directed to disclosing a bridge to map between the representation of a global data space in Data Distribution Service (DDS) and in a Data Management System (DBMS).  This allows user applications to access the global data space either via the DDS APIs or via the DBMS SQL.  
Although the prior art teaches portions of the claimed invention, it fails to teach when viewed as a whole, 
“a plurality of virtual cells and at least one commander cell, each cell having at a set of capabilities and at least one computing device electronically connected to at least one local shared data space, a suite of applications and a message platform, wherein each computing device is configured to selectively collect and message cyber data according to at least one mission-specific topic of the plurality of topics; the messaging platform configured to transmit messaged cyber data according to a predetermined message configuration; a system-of-systems architecture configured to (a) implement a peer-processing configuration across each shared data space, each computing device, and each suite of applications; and (b) implement a global sharing configuration of each local shared data space with the plurality of global shared data spaces; and a user interface integrating with each cell for the at least one commander cell to selectively establish (a) a predetermined mission that defines the at least one mission- specific topic; and (b) the predetermined message configuration.”


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454